Citation Nr: 0632723	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinea pedis with 
onychomycosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

Tinea pedis with onychomycosis was not manifest in service 
and is unrelated to service.  


CONCLUSION OF LAW

Tinea pedis with onychomycosis was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303.  

In this case, the veteran essentially claims that he had 
tinea pedis and onychomycosis in service.  However, the 
service medical records are silent for reference to it and he 
claims he was treated for it in service.  Additionally, the 
April 1965 service medical record which shows treatment for 
inguinal lymphadenopathy indicates that the veteran had no 
infection of his feet.  This does not support his March 2002 
statement that a doctor in service made a salve to be put on 
his groin and feet.  Furthermore, his skin and feet were 
evaluated and were found to be normal on service separation 
examination in December 1965.

The first medical finding of a dermatological foot disorder 
was of dermatophytosis of the toenails found on VA evaluation 
in April 2000.  No treatment records have been submitted to 
corroborate the January 2005 testimony which is to the effect 
of chronicity ever since service, and he was separated from 
service in 1966.  The veteran has reported that he saw a 
doctor shortly after service, who prescribed something, and 
that he thereafter gave himself over the counter treatment.  
However, he filed claims for service connection for a number 
of other medical problems in November 1992, without claiming 
service connection for this.  

To give the veteran's claim every consideration, it was 
remanded for an examination in May 2006.  However, after 
reviewing the claims folder and examining the veteran, the 
examiner indicated that the veteran's current onychomycosis 
and chronic dermatitis could not be related to service 
without resorting to speculation, and he reviewed the 
veteran's claims folder including service medical records.

The veteran is not competent to indicate what skin disorder 
he had in service or that the skin disorder he has now is 
related to service.  Medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  His 
argument that his service medical records showing treatment 
for his current skin disorder must have been mixed up with 
another veteran's of the same name does not establish that he 
had the claimed skin disease in service and his separation 
examination was normal.  The preponderance of the evidence, 
in essence, shows that tinea pedis with onychomycosis was not 
manifest in service and is unrelated to service.  
Accordingly, the claim should be denied.



VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify in March 2002 and January 
2005 letters.  In addition, the January 2003 statement of the 
case included the text of 38 C.F.R. § 3.159, concerning these 
respective duties.  The Board acknowledges that the March 
2002 notice letter was augmented after the April 2002 rating 
decision that is the subject of this appeal.  The lack of 
compete pre-decision notice, however, is not prejudicial to 
the veteran in this instance.  Notice was provided prior to 
the 2003, 2005, and 2006 supplemental statements of the case.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The veteran was notified of criteria for determining 
effective dates and disability ratings in the June 2006 
supplemental statement of the case.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While this was after the 
initial adjudication, it was before the case was transferred 
to the Board and service connection has been denied, so any 
effective date and degree of disability notice deficiency is 
harmless.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, lay statements, and VA examination 
reports, and the evidence does not establish the veteran 
suffered foot skin disease in service.  VA has satisfied its 
assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for tinea pedis with 
onychomycosis is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


